Orders reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to substitute an arbitrator granted. Without the slightest reflection upon the honesty and integrity of the umpire selected here, we are of opinion that the defendant is entitled to the appointment of an umpire whose acts cannot be criticised upon the ground that he is in fact a friend of the plaintiff, and that the umpire injected himself into the proceeding and still insists upon acting as such umpire against the defendant’s protest. Kelly, P. J., Jayeox, Manning, Young and Kapper, JJ., concur.